Citation Nr: 9905315	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Service connection for post traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1973.

The veteran filed a claim in June 1982 for service connection 
for nerves.  By rating decision in December 1982 service 
connection for antisocial personality was denied.  The 
veteran was notified of that decision by letter of the same 
month.  By rating action of April 1983, service connection 
for nervous disability remained denied.  The veteran was 
notified of that decision by letter of the same month.  The 
veteran failed to file a timely appeal and that decision 
became final.  In December 1989, the veteran filed a claim 
for service connection for a paranoid schizophrenic 
disability and PTSD.  By rating decision in April 1990, 
service connection for an acquired psychiatric disability to 
include PTSD was denied.  The current appeal stems from this 
action.

The case was remanded by the Board to the RO in February 1995 
for additional development of the evidence.


FINDINGS OF FACT

1.  By rating action in April 1983 the RO denied the 
veteran's claim of service connection for a nervous 
disability.

2.  The veteran received written notice of the April 1983 
rating decision in that same month; a timely appeal was not 
filed and the April 1983 decision became final.

3.  Additional evidence submitted since April 1983 is 
cumulative in nature as it does not demonstrate a causal link 
between any current psychiatric disability and the veteran's 
service.
  
4.  By rating action in April 1990, the RO denied the 
veteran's claim of service connection for PTSD.

5.  The veteran's allegation that he suffered from traumatic 
events when serving in Vietnam is inherently incredible as 
there is no confirmation of Vietnam service.

6.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1983 rating decision 
that denied service connection for a psychiatric disability 
is not new and material, and the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1998). 

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD 214 form reveals that he received a National 
Defense Service Medal.  His military occupational specialty 
was armorer/unit supply.  On the September 1971 service 
entrance examination, no history of nervous trouble was 
reported.  On clinical evaluation, the veteran's psychiatric 
examination was normal.

In November 1973, it was indicated by the Mental Hygiene 
Consultation Service that the veteran was recommended for 
administrative separation  

A November 1973 Report of Mental Status Examination shows the 
veteran's behavior was normal.  He was fully alert and 
oriented.  His mood was level and his thinking process was 
clear.  His thought content was normal and his memory was 
good.  He had no significant mental illness.  He was mentally 
responsible and he was able to distinguish right from wrong 
and was able to adhere to the right.

On a November 1973 Chapter 13 examination, no history of 
nervous trouble was reported.  On clinical evaluation, the 
veteran's psychiatric examination was normal.

On a December 1973 separation examination, no history of 
nervous trouble was reported.  On clinical evaluation, the 
veteran's psychiatric examination was normal.

In June 1982, the veteran filed a claim for service 
connection for nerves.

A VA hospital summary from October 1982 indicates that the 
veteran was hospitalized for alcoholic gastritis.  

A VA Alcohol Dependence Treatment Program record indicates 
that the veteran was admitted with a history of alcohol and 
drug use, which he dated to 1972 when he was in Vietnam.  
Since then he continued to have numerous fights and drank up 
to a quart of vodka a day.  The diagnoses included alcohol 
dependence and antisocial personality.  It was noted that the 
veteran had numerous Article XV's during service and was 
eventually given a general discharge under honorable 
conditions.

By rating action of December 1982, service connection for 
antisocial personality was denied. 
 
Another rating action in December 1982 indicated that service 
connection for a nervous disability remained denied.  

A rating action in April 1983 indicated that service 
connection for a nervous disability remained denied.  

In December 1989, the veteran filed a claim for service 
connection for a psychiatric disability and PTSD.

By rating action of April 1990, service connection for a 
nervous disability and PTSD was denied.  

In an undated statement, the veteran indicated that he served 
in Vietnam in 1972.  He related that a soldier smoked a 
cigarette (drug) and went to sleep.  The veteran tried to 
help him, but the soldier died without waking up.  This 
scared the veteran.  His job in Vietnam was a rigger.  He 
witnessed two civilians crushed by boxes of shells that they 
were loading.  The treatment of the remains of the victims 
was cursory.  He tried to clean the remains but was not 
allowed.  As a result of the attitude of the officers, the 
veteran became angry towards persons in authority.  

A July 1990 initial psychological evaluation indicates that 
the veteran was seeking treatment for alcohol and cocaine 
dependence.  The veteran had served in Vietnam.  He said he 
was diagnosed with paranoid schizophrenia and discharged from 
the military.  It was noted that records also indicated a 
diagnosis of bipolar disorder but the veteran did not mention 
this.  The diagnoses included alcohol and cocaine dependence, 
rule out PTSD.  It was recommended that the veteran complete 
psychological testing.  
 
A VA psychological evaluation from later in July 1990 
indicates that the veteran reportedly had previous diagnoses 
of paranoid schizophrenia and bipolar disorder.  On 
examination, the veteran endorsed symptoms and problems 
associated with PTSD.  The impressions were that the veteran 
continued to grapple with issues related to his war duties in 
Vietnam.  The diagnoses to consider were alcohol dependence, 
cocaine dependence and post traumatic stress disorder.  
Antisocial traits were also apparent.  

At a November 1991 RO hearing, the veteran testified that 
when he came back from Vietnam, while still in the service, 
he was tired of being used and abused by people and began to 
be resentful towards authority figures.  He testified that he 
was discharged from the military because an army psychiatrist 
stated he was a paranoid schizophrenic.  The veteran stated 
that he began drinking and doing drugs while in Vietnam.  

On a December 1991 VA examination, the veteran's history was 
that the veteran was unable to work for a long time after 
discharge from the military due to his nervous condition.  He 
was also on drugs and alcohol.  He was in South Vietnam in 
1972 and he was in combat.  

A VA medical record report regarding a July 1990 to August 
1990 hospitalization indicates that the veteran was admitted 
for alcohol dependence.  On mental status examination, there 
was some question of residual war stressor experiences.  He 
was active in Vietnam combat in 1971 to 1973.  He experienced 
some residual anxiety and anger.  It was noted that another 
psychological evaluation revealed the veteran demonstrated 
residual psychiatric and psychological issues related to his 
war experiences.  There was some alienation, some of which 
predated his war experiences, suggesting some antisocial 
traits; however the vast majority was clearly post war 
experience and reflected unresolved feelings about these 
experiences.  The diagnoses included alcohol and cocaine 
dependency and PTSD.  

An April 1991 VA psychological evaluation shows the veteran 
indicated a military history of being discharged with a 
diagnosis of paranoid schizophrenia.  He primarily served in 
Hawaii and Okinawa, but did a six month tour of duty in 
Vietnam.  He allegedly saw several Vietnamese civilians 
killed by a US cannon malfunction and was embittered by the 
nonchalance of his officer to this event.  The diagnoses 
included psychoactive substance induced organic mental 
disorder, mood disorder; rule out mixed bipolar disorder; 
rule out PTSD; and paranoid personality disorder with 
schizoid traits.  

An April 1991 to May 1991 VA hospitalization discharge 
summary indicates that the veteran hospitalized himself due 
to his own concerns about his potential for violence.  It was 
noted that the veteran served in Hawaii, Vietnam and Okinawa 
while in the military.  The diagnoses included polysubstance 
and alcohol dependence, provisional PTSD and 
paranoid/schizoid personality.  

On a December 1991 VA compensation and pension examination, 
it was indicated that the veteran's history was that he was 
in Vietnam in 1972 for nine months, where he worked on an air 
strip.  During that time, he was involved in sniper fire.  He 
stated that he thought about Vietnam on occasion and thought 
about friends who were killed in sniper fire, and two friends 
who were crushed to death in an accident involving loading 
equipment.  The diagnoses included personality disorder, not 
otherwise specified with antisocial and paranoid traits.  It 
was noted that no diagnosis of PTSD was given secondary to a 
lack of traumatic event.  This was a subjective decision as 
the traumas involved other people and not the veteran.  He 
did have some symptoms of PTSD, but these were felt to 
possibly be secondary to traumas other than his experience in 
Vietnam.  

A VA hospitalization from September 1991 to October 1991 
indicates that veteran was diagnosed with polysubstance 
dependence and antisocial personality disorder. 

A VA hospitalization from May 1994 to July 1994 indicate the 
veteran wanted to attend the combat veteran treatment program 
for his PTSD symptoms.  He indicated he had served in Vietnam 
from 1971 to 1972.  The diagnoses included alcohol 
intoxication, suicidal ideations and plan and major 
depressive disorder.  

A July 1995 report from Larry M. Davis M.D., indicates that 
the veteran was evaluated for a second opinion relative to 
PTSD.  The veteran related onset of PTSD to two Vietnamese 
workers being crushed when a case of mortar shells fell on 
top of them, killing both instantly.  He was present in that 
environment as a "rigger", packing and setting parachutes 
on ammunition.  He "lost it" and began to "take my anger 
out on Vietnamese."  He reported that his big problem was 
the way he felt he was treated upon returning to the U.S. 
after release from Vietnam.  The diagnoses included PTSD, 
diagnosed previously by the VA and confirmed by present 
history; polysubstance abuse by history, currently active 
alcoholism; recurrent major depressive disorder; and 
antisocial personality disorder, also known as character 
disorder.  

On a June 1995 psychological evaluation from the Indiana 
Department of Correction, the diagnoses were chronic paranoid 
schizophrenia, history of polysubstance abuse and PTSD.

Records from January 1983 to February 1990, received in 
February 1996, from the Vietnam Vet Center in Memphis, 
Tennessee indicate that the veteran was seen with complaints 
of PTSD; he received group therapy and counseling.  He was 
diagnosed with PTSD.  

In March 1996 and June 1997, letters from the RO were sent to 
the veteran requesting information regarding his alleged 
stressors pursuant to his claim for PTSD.  

Service personnel records were associated with the file that 
indicate that while in the military, the veteran had five 
Article XVs.  The first was in January 1972 when the veteran 
consumed an alcoholic beverage during duty hours.  In June 
1972, he received another Article XV.  In February 1973, the 
veteran failed to obey an order to vacate a wall locker.  In 
September 1973, it was indicated that the veteran showed 
disrespect to an officer, by walking out of the room while 
being counseled.  Also in September 1973, the veteran 
disobeyed an order to shave.  In November 1973, the veteran 
failed to attend remedial driver's training classes.  

Records from the Tennessee Department of Corrections from 
June 1983 to December 1984 show that in July 1983, the 
veteran complained of feeling depressed and angry.  It was 
noted that there was a good chance the veteran was bipolar 
from his history.  A mental health referral from December 
1983 notes that the veteran's history revealed long standing 
conflicts with drug abuse since his Vietnam experiences.  An 
undated psychological report indicates that the veteran 
stated that he served in Vietnam for nine months.  The 
diagnostic impressions indicated that the veteran's symptoms 
related to Post-Vietnam Syndrome were probably more 
significant than antisocial tendencies.  

VA medical records from January 1990 to September 1997 show 
that the veteran received treatment for alcohol dependence, 
polysubstance dependence, mixed bipolar disorder, PTSD and 
paranoid personality disorder with schizoid traits.  

An October 1997 to November 1997 VA hospitalization report 
shows that the veteran complained of PTSD problems.  He 
reported stressors including that during August 1972 at Tan 
Son Nhut airstrip, ARVNs were crushed when a pallet of 
artillery shells fell on them.  He was ordered to clean up 
the body.  Also in August 1972, at the MACV annex, when the 
veteran was bunking in a barracks, a friend fell asleep next 
to the veteran and did not wake up the next morning.  The 
veteran tried to help but the friend died.  Additionally, at 
Ft. Campbell in November 1971, a friend who was going through 
basic training with the veteran and who was a conscientious 
objector killed himself while on a training maneuver.  The 
diagnoses included chronic PTSD.  

On a February 1998 to April 1998 VA hospital discharge 
summary, the veteran was treated for PTSD.  He reported 
stressors from being in Vietnam.  The diagnoses included post 
traumatic stress disorder and substance abuse.  

A report from the USASCRUR indicates that they were unable to 
locate any unit records or verify that the veteran's unit was 
in Vietnam during 1972.  In addition, they were unable to 
document any combat incident in Vietnam, which occurred while 
the veteran was assigned to the 549th QM Co.

Service personnel records indicate that the veteran had 
overseas service in Okinawa from May 1972 to August 1972 and 
in Hawaii from August 1972 to December 1973.  

Service personnel records additionally indicate that the 
veteran was recommended for discharge based upon a character 
and behavior disorder, the diagnosis of which was passive-
aggressive personality.  Counseling records dating from 
December 1972 to November 1973 indicate that the veteran was 
counseled for his attitude and contempt of authority.  

II.  Analysis

A.  PTSD

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 78 (1990).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Service connection for PTSD requires as follows:  (1) medical 
evidence establishing a clear diagnosis the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  If the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1998).

In this case, the veteran is claiming he had combat service 
in Vietnam.  The evidence does not support his contention.  
The service personnel records do not show that the veteran 
served in Vietnam or that he was awarded a combat citation or 
any citation indicating Vietnam service.  Further, the record 
indicates that the veteran was notified on two separate 
occasions to submit information to assist in verifying his 
claimed stressors.  As the veteran failed to respond, the 
Board finds that all reasonable efforts have been expended by 
VA to afford the veteran an opportunity to corroborate his 
claimed stressors.  In reviewing the record, the undersigned 
finds that all of the appellant's PTSD diagnoses are based 
upon his fictitious recitation of experiences in Vietnam.  
However, the record is absolutely clear that the appellant 
had no service in Vietnam, much less saw combat in that 
country.  Consequently, although lay evidence of a PTSD 
stressor is generally presumed to be truthful for the purpose 
of determining whether a claim is well grounded, the 
appellant's testimony as to his Vietnam experiences are 
inherently incredible, and the Board is not required to 
accept his assertions as true.  See Samuels v. West, 11 Vet 
App 433 (1998).  Therefore, because the appellant has not 
submitted credible evidence of an in-service stressor, his 
PTSD claim is not well grounded. 

In arriving at this decision, the undersigned considered the 
representative's request that the examination ordered in the 
prior remand be afforded the veteran.  As there is no 
evidence that the veteran served in Vietnam and as there is 
no confirmation of the stressor, an examination is not 
considered warranted.  Moreover, additional development to 
confirm his presence in Vietnam is not deemed necessary.  In 
June 1997, the veteran was asked to indicate the dates he was 
in Vietnam.  In a telephone conversation with the veteran in 
July 1997, the RO was informed by him that his Company was 
transferred to Vietnam on June 30, 1972 and was there for 
less than a month when he was transferred to Hawaii.  His 
service personnel records show that he was in Okinawa at that 
time.  Specifically, the records reveal that he was in 
Okinawa from May 5, 1972 to August 3, 1972.  It is also 
noteworthy that the veteran's reported dates in Vietnam have 
been totally inconsistent.  For example, despite recently 
noting having spent only one month in Vietnam, he reported 
during a period of VA hospitalization in April 1991 that he 
was in Vietnam for 6 months.  The previous year, during 
hospitalization beginning in July 1990, he reported being in 
Vietnam from 1971 to 1973.  On VA examination in December 
1991, he reported being in Vietnam for nine months.  During 
VA hospitalization beginning in May 1994, time spent in 
Vietnam was reported to have been from 1971 to 1972.  During 
VA hospitalization in November 1995, the veteran reported 
serving in Vietnam from 1970 to 1973.  In short, the 
veteran's history of the time period he spent in Vietnam is 
not specific enough to request an additional search to 
confirm his reported Vietnam service.

B.  New and Material

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court of Veterans Appeals erred in adopting the 
Colvin test in that it failed to defer to the reasonable 
definition of a statutory term adopted by a regulation 
promulgated by the Secretary.  In summary, the Circuit Court 
disapproved of the Colvin test as applied to veterans' 
claims, vacated the court's decision upholding the Board's 
refusal to reopen Hodge's claim and remanded the case for 
reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  As the denial by the RO of the 
veteran's claim was not predicated upon the Colvin test, the 
veteran will not be prejudiced by the Board's consideration 
of his claim.

The additional evidence submitted since the April 1983 RO 
decision includes records of treatment for alcohol and 
polysubstance dependence and psychiatric disabilities, 
variously diagnosed.  Additional service personnel records 
indicate that the veteran was recommended for discharge with 
a diagnosis of passive aggressive personality, a disability 
for which service connection may not be granted.  38 C.F.R. 
§ 3.303 (1998).  Some of the evidence is new in that it shows 
diagnoses of a psychiatric disability for which service 
connection may be granted.  The evidence is not material in 
that it does contain medical documentation that any 
disability for which service connection may be granted had 
its onset in service or that a psychosis was manifested to a 
compensable degree within one year postservice.

Where, as here, the determinative issue is one of medical 
causation, competent medical evidence connecting his current 
psychiatric disability to the veteran's service is required, 
and lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  Therefore, new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.



ORDER

The appeal to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

